     Michael P. Lehmann (SBN 77152)
 1   Christopher L. Lebsock (SBN 184546)
 2   Samantha J. Stein (SBN 302034)
     HAUSFELD LLP
 3   600 Montgomery Street, Suite 3200
     San Francisco, CA 94104
 4   Telephone: (415) 633-1908
     Facsimile: (415) 358-4980
 5
     mlehmann@hausfeld.com
 6   clebsock@hausfeld.com
     sstein@hausfeld.com
 7
     On behalf of Plaintiffs and the Proposed Class
 8
     [Additional Counsel Listed on Signature Page]
 9

10

11                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
12
                                 SAN FRANCISCO DIVISION
13
                                                      Case No. 3:20-cv-03131-JSC
14    IN RE CALIFORNIA GASOLINE SPOT
      MARKET ANTITRUST LITIGATION                     CLASS ACTION
15
                                                      ADMINISTRATIVE MOTION
16                                                    TO CONSIDER WHETHER CASES
                                                      SHOULD BE RELATED
17
                                                      [N.D. Cal. Civil L.R. 3-12, 7-11]
18
                                                      Related Case No.:
19                                                        20-cv-04670
20

21

22

23

24

25

26

27



     MOT. TO RELATE                                                            CASE NO. 20-CV-03131
 1   I.        INTRODUCTION

 2             Pacific Wine Distributors, Inc. (“PWDI”), Equality Wines LLC, Kelly Keskinen, and Ryan

 3   Schrum-Herrera (collectively, “Plaintiffs”)1 previously moved to relate several other later-filed

 4   actions to its first-filed case, all of which the Court has granted. See ECF Nos. 20, 33, 34, 42, 45,

 5   46, 47, 56, 58, 59, 60, 62, 65, 66, 70.2 Since then, another proposed class action has been filed in

 6   this District alleging substantially the same claims against substantially the same parties.

 7   Accordingly, pursuant to Civil Local Rule 3-12, Plaintiffs now file this motion to relate the

 8   following case:

 9            Isanpayu v. SK Energy Americas, Inc. et al, No. 3:20-cv-04670 (N.D. Cal., filed July 13,

10             2020) (Judge not yet assigned) (“Isanpayu action”).

11   II.       LEGAL STANDARD FOR RELATING CASES

12             “Whenever a party knows or learns that an action, filed in or removed to this district is (or

13   the party believes that the action may be) related to an action which is or was pending in this

14   District as defined in Civil L.R. 3-12(a), the party must promptly file in the lowest-numbered case

15
     1
      PWDI amended its complaint pursuant to Fed. R. Civ. P. 15(a)(1)(A) on June 2, 2020, in which
16
     additional plaintiffs and proposed class representatives were added as well. ECF No. 31.
17   Nothing about this Amended Complaint alters the core facts, claims, and parties relevant to the
     determination of whether to relate cases the cases at issue here.
18
     2
       Fricke-Parks Press, Inc. et al v. SK Energy Americas, Inc., et al, No. 3:20-cv-03148 (N.D. Cal.,
19   filed May 7, 2020); Hudson, et al, v. Vitol, Inc., et al, No. 5:20-cv-03217 (N.D. Cal., filed May
     11, 2020); Johnston v. Vitol Inc., et al, No. 4:20-cv-03238 (N.D. Cal., filed May 12, 2020);
20
     Bogard Construction, Inc. v. Vitol Inc., et al, No. 3:20-cv-03267 (N.D. Cal., filed May 13, 2020);
21   Kravitz et al v. SK Energy Americas, Inc. et al, No. 3:20-cv-03427 (N.D. Cal., filed May 20,
     2020); Accurate Testing & Inspection, LLC v. SK Energy Americas Inc. et al, No. 3:20-cv-03483
22   (N.D. Cal., filed May 22, 2020); BB&B Business Group et al v. Vitol Inc., et al, No. 3:20-cv-
     03535 (N.D. Cal., filed May 26, 2020); Richardson v. SK Energy Americas, Inc. et al, No. 5:20-
23   cv-03678 (N.D. Cal., filed June 3, 2020); Gennaro v. Vitol, Inc. et al, No. 4:20-cv-03705 (N.D.
     Cal., filed June 4, 2020); Kolesnikow v. SK Energy Americas, Inc. et al, No. 4:20-cv-04101-
24
     KAW (N.D. Cal., filed June 19, 2020); Enriquez v. SK Energy Americas, Inc. et al., No. 3:20-cv-
25   04122 (N.D. Cal., filed June 22, 2020); Carpe Carma, LLC v. SK Energy Americas, Inc. et al.,
     No. 5:20-cv-04138 (N.D. Cal., transferred June 23, 2020); Poe Valley LLC v. SK Energy
26   Americas, Inc. et al., No. 3:20-cv-04228 (N.D. Cal., filed June 25, 2020); Harris v. SK Energy
     Americas, Inc. et al., No. 5:20-cv-04293 (N.D. Cal., filed June 29, 2020); and Kelly v. SK Energy
27   Americas, Inc. et al., No. 3:20-cv-04339 (N.D. Cal., filed June 29, 2020).


                                                        1
     MOT. TO RELATE                                                                  CASE NO. 20-CV-03131
 1   an Administrative Motion to Consider Whether Cases Should be Related, pursuant to Civil L.R. 7-

 2   11.” Civil L.R. 3-12(b).

 3          Under Civil Local Rule 3-12(a), “[a]n action is related to another when: (1) The actions

 4   concern substantially the same parties, property, transaction or event; and (2) It appears likely that

 5   there will be an unduly burdensome duplication of labor and expense or conflicting results if the

 6   cases are conducted before different Judges.” Civil L.R. 3-12(a).

 7   III.   THE NEWLY FILED ACTION SHOULD BE RELATED

 8          Plaintiffs respectfully submit that the Isanpayu action should be related to the

 9   above-captioned litigation. Plaintiff PWDI filed the first proposed class action on May 6, 2020,

10   following the action brought by California’s Attorney General: The People of the State of

11   California v. Vitol Inc., SK Energy Americas, Inc., and SK Trading International Co. Ltd.,

12   California Superior Court, San Francisco (filed May 4, 2020). As noted, several other cases

13   followed, including now the claims filed by the plaintiff in the Isanpayu action. The Isanpayu

14   action references the same misconduct identified by California’s Attorney General.

15          As can be readily seen by comparing the Complaint in the Isanpayu action, it involves

16   substantially the same subject matter and parties as in the first-filed Complaint in the above-

17   captioned action. See accompanying Decl. of Samantha J. Stein, Exs. A–B (Complaints). Both

18   actions charge the same named Defendants, Vitol Inc. (“Vitol”), SK Energy Americas, Inc. (“SK

19   Energy”), and SK Trading International Co. Ltd. (“SK Trading”), with violations of the California

20   Cartwright Act (Cal. Bus. & Prof. Code §§ 16720 et seq.), and California’s Unfair Competition

21   Law, Cal. Bus. & Prof. Code §§ 17200 et seq. (“UCL”), and the Sherman and Clayton Acts (15

22   U.S.C. §§ 1, 26). Both Complaints allege that Vitol, SK Energy, and SK Trading acted to restrain

23   competition in the spot market for gasoline formulated for use in California and in certain gasoline

24   blending components used in that gasoline between at least February 18, 2015 and December 31,

25   2016. And both Complaints allege virtually the same facts and details about how the named

26   Defendants carried out their alleged conspiracy.

27          Accordingly, these cases call for determination of multiple questions of fact and law that


                                                        2
     MOT. TO RELATE                                                                CASE NO. 20-CV-03131
 1   are the same or substantially similar, including whether Defendants Vitol, SK Energy, and SK

 2   Trading engaged in anticompetitive conduct and the amount of damages owed to the proposed

 3   class. Given the substantial overlap in the parties, relevant transactions and events, and questions

 4   of fact and law in these actions, relating them will avoid waste of the Court’s resources and prevent

 5   inconsistent results. It will also assist in the most just and efficient resolution of these actions. See

 6   Fed. R. Civ. P. 1.

 7   IV.     CONCLUSION

 8           For the reasons set forth above, Plaintiffs respectfully request that the Court order the

 9   Isanpayu action be related to the lower-numbered case, the above-captioned action.

10

11   DATED: July 14, 2020                                    HAUSFELD LLP

12
                                                                 By: /s/ Samantha J. Stein
13
                                                                 Michael P. Lehmann (SBN 77152)
14                                                               Christopher L. Lebsock (SBN 184546)
                                                                 Samantha J. Stein (SBN 302034)
15                                                               HAUSFELD LLP
                                                                 600 Montgomery St., Suite 3200
16                                                               San Francisco, CA 94111
                                                                 Telephone: (415) 633-1908
17
                                                                 Facsimile: (415) 358-4980
18                                                               mlehmann@hausfeld.com
                                                                 clebsock@hausfeld.com
19                                                               sstein@hausfeld.com
20                                                               Attorneys for Plaintiffs and the Proposed
                                                                 Class
21

22

23

24

25

26

27


                                                        3
     MOT. TO RELATE                                                                   CASE NO. 20-CV-03131
